Title: Thomas Jefferson to Thomas Appleton, [20] August [1817]
From: Jefferson, Thomas
To: Appleton, Thomas


          
            Dr Sir
             
				  Aug. 19. 20
          
          On the 1st inst. I dispatched the Original of which the precedg is a dupl. thro’ mr V.  and soon after it the departure of the mail I recd one from mr Carmigniani of Apr. 11. by this I found that he had not recd mine of July 18. and on recurring to your difft lres I found that none of them acknold the rect of the one of the same date written to you. I conclude with certainity therefore that that packet miscarried, altho’ sent thro the Secy of St’s office with a request that it might go under the protection of his first consular dispatches for you. I regret this much, because I must have been suffering in the opn of the family from so long an apparent silence, when in truth those letters had were full on the subject of their affairs in my hands, and I never doubted their being safely recd. these however wi this loss however will be now fully supplied by the preceding  lre to you, and by the one of this date to mr Carmign. now enclosed. I leave it open for your perusal that as you have been our channel of confidence hitherto you may possess know fully what passes. when you shall have read it, be so good as to stick a wafer in it & deliver it. mr Fancelli suffers also by this miscarriage as his money lies still in the bank  &  unproductive. this will be confided to the Sec. of St’s office, in the certain hope it will be more fortunate than the last, and thro’ the same channel & that should the original thro’ mr V. miscarry this may supply it’s loss. I repeat to you the assurance of my grt frdshp & esteem.
          Th:J.
        